Case 1:21-cv-01417-JSR Document 15 Filed 02/24/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEOPLE OF THE STATE OF NEW YORK, BY
LETITIA JAMES, ATTORNEY GENERAL OF
THE STATE OF NEW YORK,

Plaintiff,

?1-cv-1417 (JSR)
Vv.
ORDER

AMAZON.COM, INC., et al.,

Defendants.

JED S. RAKOFF, U.S.D.J.

Pursuant to the Court’s Individual Rules, the parties jointly
telephoned Chambers today with two applications. Plaintiff seeks
leave to file a motion to remand this action to the Supreme Court
of the State of New York, New York County. Defendants seek leave
to file a motion to transfer this action to the U.5. District Court
for the Eastern District of New York. The Court grants the
applications and adopts the parties’ proposed briefing schedule,
to wit: moving papers for each motion are due March 3, 2021; briefs
in opposition are due March 10, 2021; and reply briefs are due
March 17, 2021. The Court will hear oral argument on these motions
on March 25, 2021 at 3:00 p.m. Defendants’ obligation to respond

to the Complaint is stayed until seven days after the Court

resolves these motions.

 
Case 1:21-cv-01417-JSR Document 15 Filed 02/24/21 Page 2 of 2

SO ORDERED.
Dated: New York, NY Vit bf
<

ii 7 oe a
February 24, 2021 DS. RAKOFF, U.S.D.J.

 
